SANBORN, Circuit Judge
(dissenting). I am unable to come to the view of the majority of the court that claims 18 and 20 of reissued letters patent No. 11,626 to Clyde Coleman and others are void. These claims are for new combinations of old devices. They are of course not anticipated by the fact that a part of the old devices may be found in one and another part of them in another prior patent. *925The claim for such a combination is no more anticipated than it is infringed by a combination which lacks any one of its mechanical elements. The best study of the prior patents and the evidence that I am able to give fails to satisfy my mind that any of the prior patents discloses a combination of all the essential elements of either of the combinations disclosed by these claims. From each of the combinations described in the prior patents some clement, and from most of them many elements, of the combinations of the claims are lacking. As I understand these prior combinations, none of them has the combination of (1) a vaidt or structure to be guarded, (2) a distant housing inclosing the alarm, (3) the electric connecting wires between them forming both an open and a closed circuit, (4) a perfect electrical protection of the foregoing elements so that they may not he tampered with from the outside without giving the alarm, unless the electrical protection is suspended by the action of the clock, and (5) a clock within the electrical protection adapted to open the protection at a predetermined time. Because there seems to me to be no prior combination of all these elements capable of performing the functions of these claims in any of the prior patents, I am of the opinion that the Circuit Court was right in sustaining these claims.
It also seems to me that the defendant’s device is the mechanical equivalent and an infringement of the combination described in claims 1, 2, 3, 5, 7, 8, and 10 of patent No. 708,496 to Robinson & Green. The defendant’s combination appears to me to perform the same function by the same or equivalent mechanical elements as does the combination of Robinson & Green. It would serve no useful purpose to set forth in detail the reasons for this conclusion for they would consist of a comparison of the details of these combinations which would present no precedent for subsequent decisions. Hence I limit this memorandum to a statement of my inability to assent to the views of the majority upon the two subjects which have been mentioned.